Title: To Thomas Jefferson from H. Fizeaux & Cie., 1 January 1787
From: H. Fizeaux & Cie.
To: Jefferson, Thomas



Monsr.
Amsterdam le 1. Janr. 1787

Nous avons l’honneur de vous prévenir, qu’en remboursement des interets échus d’un emprunt de ƒ 51000. à 5 p% pour les Etats unis de l’Amerique Septentrionale, nous fournissons ce jour sur


M. Grand à Paris, notre traite de
 V. 1893.1.6 à 3 usances,


faisant au change de 52 5/16
Bo.ƒ2475.14.8


ce qui balance cet objet suivant la Notte que nous joignons ici; Nous vous prions Monsieur de vouloir bien autoriser ce Banquier à l’acceuil de nôtre traite, et pour qu’il en soit passé écriture de nôtre conformité.
Nous saisissons au même tems cette occasion pour vous prévenir que le remboursement de cet emprunt echeoit le le. Janvr. 1788; afin que vous presices, dans l’intervale, les mésures qui vous paraitront necessaires pour nous des fonds qu’exige ce payement.
Nous avons l’honneur d’etre avec la plus parfaite consideration Monsieur &c.,

H. Fizeaux & Co.

